Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 1 of 18 PageID 790




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


ZURICH AMERICAN
INSURANCE COMPANY,

                     Plaintiff,

v.                                           Case No: 6:20-cv-1295-PGB-EJK

TAVISTOCK RESTAURANTS
GROUP, LLC,

                     Defendant.
                                        /

                                        ORDER

       This cause comes before the Court on Defendant Tavistock Restaurants

Group, LLC’s Motion to Dismiss or Stay, and Transfer (Doc. 40 (the “Motion”)),

filed September 11, 2020. Plaintiff Zurich American Insurance Company

responded in opposition (Doc. 41). Upon consideration, the Motion is due to be

denied.

I.     BACKGROUND

       Defendant is a Florida limited liability company whose managing member

is a Florida resident and whose principal place of business is Florida. (Doc. 39, ¶¶

3–4). Defendant operates approximately 80 restaurants, located in Texas,

California, Tennessee, Oklahoma, Florida, Massachusetts, Illinois, Nevada, and

Georgia. (Doc. 40, p. 2). Of these restaurants, seven are in Florida, and one is in

Illinois. (Doc. 40, p. 2; Doc. 41, p. 3).
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 2 of 18 PageID 791




      Plaintiff—a New York corporation with its principal place of business in

Illinois—issued a commercial insurance policy (the “Policy”) to Defendant. (Doc.

41, pp. 2–3). Plaintiff’s Georgia underwriter negotiated with and delivered the

Policy and other invoices to Defendant’s Florida broker. (Doc. 41, p. 3; Doc. 41-3;

Doc. 41-4; Doc. 41-5; Doc. 41-6; Doc. 41-7).

      On May 18, 2020, Defendant’s California risk manager, at the direction of

Defendant’s deputy general counsel in Texas, instructed its Florida broker to

submit a claim for losses caused by the coronavirus pandemic to Plaintiff’s Texas

claims handler. (Doc. 40-2; Doc. 40-3). After communicating with Defendant’s

California risk manager, Plaintiff’s Texas claims handler denied the claim,

addressing the denial letter to Defendant’s Florida location, copying Defendant’s

Florida broker, and using its own Illinois headquarters for the return address.

(Doc. 40-2; Doc. 40-4; Doc. 41-9).

      On July 21, 2020, Plaintiff filed a one-count complaint for declaratory

judgment against Defendant with this Court, seeking to ascertain the parties’ rights

and obligations under the Policy. (Doc. 1). On July 23, 2020, Defendant filed an

identical action for declaratory judgment against Plaintiff in the Circuit Court of

Cook County, Illinois. (Doc. 40, p. 4). The next day, Plaintiff removed Defendant’s

Illinois state court action to the United States District Court for the Northern

District of Illinois. (Id.). Currently, Plaintiff’s motion for transfer to this Court and

Defendant’s motion to remand to Illinois state court remain pending before the

Northern District of Illinois. (Id.).



                                           2
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 3 of 18 PageID 792




         Defendant now moves for transfer to the Northern District of Illinois and for

dismissal (or stay) of this action.1 The matter is ripe for review. (Id. at p. 1).2

II.      LEGAL STANDARD

         A motion to transfer venue is governed by 28 U.S.C. § 1404(a). See Trace-

Wilco, Inc. v. Symantec Corp., No. 08-80877-CIV, 2009 WL 455432, at *1 (S.D.

Fla. Feb. 23, 2009). Under § 1404(a), “[f]or the convenience of the parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

division to which all parties have consented.” 28 U.S.C. 1404(a). “The standard for

transfer under 28 U.S.C. § 1404(a) leaves much to the broad discretion of the trial

court, and once a trial judge decides that transfer of venue is or is not justified, the

ruling can be overturned only for clear abuse of discretion.” Trace-Wilco, 2009 WL

455432, at *1 (citing Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th

Cir. 1991)).

         In considering a request to transfer pursuant to § 1404(a), the court must

engage in a two-step inquiry. See Nat’l Tr. Ins. v. Penn. Nat’l Mut. Cas. Ins., 223 F.

Supp. 3d 1236, 1241 (M.D. Fla. 2016) (citations omitted). “The court must first



1     Defendant also requests transfer to Illinois state court, but this is impermissible pursuant to
      28 U.S.C. § 1404(a), which states that “a district court may transfer any civil action to any
      other district or division.” See, e.g., Am. Gen. Life Ins. v. Moody, No. 1:14-CV-3538, 2015 WL
      13546623, at *2 (N.D. Ga. Nov. 17, 2015) (stating that § 1404(a) only authorizes transfers
      between certain federal courts and thereby prohibits a federal court from transferring a case
      to a state court).
2     Defendant filed a reply to Plaintiff’s response in opposition to the Motion in violation of Local
      Rule 3.01(d). Therefore, the Court is under no obligation to consider it.



                                                   3
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 4 of 18 PageID 793




determine, as a threshold matter, whether the case could have been filed in the

proposed district.” Id. (citations omitted). “Next, the court must consider ‘whether

the transfer would be for the convenience of the parties and witnesses and in the

interest of justice.’” Id. (quoting Eye Care Int’l, Inc. v. Underhill, 119 F. Supp. 2d

1313, 1318 (M.D. Fla. 2000)). In making this determination, courts in the Eleventh

Circuit traditionally consider the following factors:

             (1) the convenience of the witnesses; (2) the location of
             relevant documents and the relative ease of access to
             sources of proof; (3) the convenience of the parties; (4)
             the locus of operative facts; (5) the availability of process
             to compel the attendance of unwilling witnesses; (6) the
             relative means of the parties; (7) a forum’s familiarity
             with the governing law; (8) the weight accorded a
             plaintiff’s choice of forum; and (9) trial efficiency and the
             interests of justice, based on the totality of the
             circumstances.

Kelling v. Hartford Life & Accident Ins., 961 F. Supp. 2d 1216, 1218 (M.D. Fla.

2013) (quoting Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir.

2005)). “It is the movant’s burden to establish that a case should be transferred to

the suggested forum in the interests of convenience and justice.” Nat’l Tr. Ins., 223

F. Supp. 3d at 1242 (citing In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989);

Colo. Boxed Beef Co. v. Coggins, No. 8:07-cv-00223, 2007 WL 917302, at *3 (M.D.

Fla. Mar. 23, 2007)).

      Notably, the equitable factors considered in a motion to transfer under §

1404(a) are also relevant to a district court’s decision to hear a declaratory

judgment action. Manuel, 430 F.3d at 1135–36 (stating that “The factors relevant




                                          4
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 5 of 18 PageID 794




in deciding whether to hear a declaratory judgment action are equitable in nature”

and noting that some courts apply the same general factors considered in a motion

to transfer when deciding whether to hear a declaratory judgment action). District

courts have “unique and substantial” discretion to hear declaratory judgment

actions, and such decisions receive abuse of discretion review. Wilton v. Seven

Falls Co., 515 U.S. 277, 288 (1995); see Rasbury v. IRS, 24 F.3d 159, 168 (11th Cir.

1994) (“As we have stated previously, the abuse of discretion standard allows a

range of choice for the district court, so long as that choice does not constitute a

clear error of judgment.” (internal quotations omitted)).

III.   DISCUSSION

       The Court follows § 1404(a)’s two-step inquiry, examining whether the

proposed transferee court is a sufficient forum and then considering the propriety

of transfer or dismissal (or stay). Upon due consideration, the Court finds that the

Northern District of Illinois is not a proper venue and that the convenience of the

parties and witnesses and the interests of justice weigh against transfer. The Court

further finds no reason to dismiss (or stay) the declaratory judgment action.

       A.   Sufficiency of Proposed Venue

       Absent unanimous consent to transfer, § 1404(a) requires the proposed

transferee court to have personal and subject-matter jurisdiction and to offer an

appropriate venue. See Delorenzo v. HP Enter. Servs., LLC, 79 F. Supp. 3d 1277,

1280 (M.D. Fla. 2015). The parties do not contest the Northern District of Illinois’




                                         5
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 6 of 18 PageID 795




personal and subject-matter jurisdiction, and therefore the Court limits its analysis

to the appropriateness of venue.

      Under 28 U.S.C. § 1391(b), venue is proper in: (1) “a judicial district in which

any defendant resides, if all defendants are residents of the State in which the

district is located”; (2) “a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial part of property that

is the subject of the action is situated”; or (3) “if there is no district in which an

action may otherwise be brought as provided in this section, any judicial district in

which any defendant is subject to the court’s personal jurisdiction with respect to

such action.”

      Although Defendant argues that transfer to Illinois is appropriate because

Plaintiff has its principal place of business there, § 1391(b)(1) pertains to

Defendant’s residence. (Id. at p. 6). Defendant is a Florida limited liability

company with its principal place of business in Orlando, Florida, and its managing

member, Tavistock Corporation, is a Florida corporation. (Doc. 39, ¶¶ 3–4). As an

admitted “Florida citizen,” Defendant obviously does not reside in Illinois for

purposes of venue. (Id. ¶ 4). Venue is clearly proper in this Court under §

1391(b)(1), and Defendant’s status as a Florida resident renders § 1391(b)(3)

inapplicable.

      Additionally, Defendant offers no argument for transfer under § 1391(b)(2),

and the Court does not discern any evidence that a substantial part of the events




                                           6
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 7 of 18 PageID 796




or omissions giving rise to the claim occurred in Illinois.3 Likewise, Defendant does

not contest Plaintiff’s assertion that only one of Defendant’s network of restaurants

is in Illinois, which is certainly not a substantial part of the property at issue. (Doc.

41, p. 5).4 Thus, the Court finds that the action could not have been brought in the

Northern District of Illinois.

       B.      Propriety of Hearing the Declaratory Judgment Action

       Although the Court does not need to reach the second step of the § 1404(a)

inquiry, it nonetheless must address Defendant’s request for dismissal (or stay) of

the instant declaratory judgment action. To this end, the Court evaluates the

equitable factors pertinent to and often shared by motions to transfer and motions

to abstain from adjudicating declaratory judgment actions. See Manuel, 430 F.3d

at 1135–36.

               1.      Convenience of the Witnesses

       First, Defendant contends that Florida is an inconvenient forum because its

deputy general counsel resides in Texas and its risk manager resides in California.

(Doc. 40, p. 6). Defendant also predicts that Plaintiff’s key witnesses reside in

Illinois, making Illinois a more convenient forum for both parties. (Id. at p. 7).



3   Indeed, as discussed later in this Order, the parties agree that Defendant’s Florida broker and
    Plaintiff’s Georgia underwriter negotiated and secured the Policy. Moreover, as outlined
    above, the denial of the claim has no connection to Illinois other than the standard inclusion
    of Plaintiff’s Illinois return address in the denial letter.
4   Defendant repeatedly asserts that it operates a national network of restaurants, emphasizing
    that it only has seven restaurants in Florida whereas one of its chains has 59 locations in Texas
    alone. (See Doc. 40). Notably absent from the Motion is any discussion of Defendant’s
    operations in Illinois, which appear to be even smaller than its Florida operations.



                                                 7
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 8 of 18 PageID 797




       Plaintiff states that Defendant’s hypothesis about its witnesses is erroneous:

it anticipates calling Defendant’s employees (in Florida, California, Texas, and

possibly elsewhere) as well as its own employees (in Georgia and Texas). (Doc. 41,

p. 9). Plaintiff correctly notes that the convenience of employee witnesses is given

less weight because the parties can compel their presence at trial. (Id. at pp. 9–10);

see Nat’l Tr. Ins., 223 F. Supp. 3d at 1243. Finally, and most importantly, Plaintiff

aptly observes that Defendant “wholly fails to explain how the location of its own

witnesses in Texas and California make Illinois a more convenient forum.” (Id. at

p. 9). Thus, the Court finds that Defendant failed to show that Illinois is a more

convenient forum than Florida for witnesses.5 This factor consequently weighs

against transfer or dismissal.

               2.      Location of and Ease of Access to Relevant Documents

       Second, Defendant again “presumes” that Plaintiff’s documents are in

Illinois. (Doc. 40, p. 7). Yet Defendant offers no reason why Florida inhibits its

access to its own documents, much less contends that its documents are in Illinois.



5   Plaintiff also mentions that it may call Defendant’s Florida brokers. (Id.). In analyzing the
    convenience to third-party witnesses, the Court must determine whether a witness is “key,”
    meaning that her testimony is likely to be significant enough that her presence would be
    necessary at trial. Nat’l Tr. Ins., 223 F. Supp. 3d at 1243; see Laica-Bhoge v. Eli Lilly & Co.,
    No. 6:14-cv-1286, 2015 WL 3919515, at *5 (M.D. Fla. June 25, 2015) (quoting J.I. Kislak
    Mortg. Corp. v. Conn. Bank & Tr. Co., N.A., 604 F. Supp. 346, 347 (S.D. Fla. 1985) (“‘[A]
    general allegation that witnesses will be necessary, without identifying those necessary
    witnesses and indicating what their testimony at trial will be,’ does not warrant transfer under
    § 1404(a).”). Here, Plaintiff only states that Defendant’s Florida broker negotiated and
    received the Policy. However, the Court does not need to reach the question of whether this is
    sufficient information to indicate what Defendant’s Florida broker’s testimony will be
    because, as stated above, Defendant fails to demonstrate that Illinois is a more convenient
    forum than Florida. Notably, if Defendant’s Florida broker is a “key” third-party witness, then
    it is clearly more convenient for it to appear in Florida rather than in Illinois.



                                                 8
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 9 of 18 PageID 798




(Id.). “Further, in light of technological advancements in document imaging,

management, and retrieval, it is unlikely that document production will be unduly

burdensome if transfer is denied.” Mason v. Smithkline Beecham Clinical Lab’ys.,

146 F. Supp. 2d 1355, 1364 (S.D. Fla. 2001). Finally, the Court notes that this case—

which, as the parties agree, concerns the legal interpretation of the Policy—is

unlikely to be document-intensive. (See Docs. 40, 41).6 Thus, this factor weighs

against transfer or dismissal.

               3.     Convenience of the Parties

       Third, Defendant continues its practice of speaking for Plaintiff, arguing that

Florida is “far away” from Plaintiff’s Illinois headquarters. (Doc. 40, p. 8). It also

surmises that Plaintiff “is quite comfortable litigating in both the Circuit Court of

Cook County and the Northern District of Illinois” because it is engaged in other

unrelated actions in those courts. (Id. at p. 9).

       Plaintiff does not need or want Defendant’s insincere benevolence. Plaintiff

responds that it intentionally selected this forum because it regularly conducts

business here, and Plaintiff’s supposed “comfort level” litigating in other forums is

plainly irrelevant. (Doc. 41, p. 8). Defendant never explains how litigating in

Florida creates a hardship for itself, most likely because it is dubious that litigating




6   Defendant’s improper reply to Plaintiff’s response provides a litany of “relevant documents”
    that requires production during discovery, but these documents essentially amount to the
    Policy and its related forms. (Doc. 42, pp. 4–5). Moreover, even if copious documentary
    discovery is necessary in this case, technology has made access to such evidence much less
    burdensome, as stated above.



                                               9
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 10 of 18 PageID 799




 in Florida creates a hardship for a Florida limited liability company with its

 principal place of business in Florida. (See Doc. 40).

                 4.      The Forum’s Familiarity with Governing Law

        Fourth, Defendant argues that Florida law does not apply to this case

 without identifying what law does. (Id. at pp. 10–11). Devoid of any analysis,

 Defendant simply states that Florida law is inapplicable under the significant

 relationship test,7 citing Shapiro v. Associated Int’l Ins., 899 F.2d 1116 (11th Cir.

 1990). (Id. at pp. 10–11).8 The Shapiro court predicted that the Florida Supreme

 Court would apply the significant relationship test in determining the choice of law

 rules governing the interpretation of insurance contracts pertaining to real

 property. Id. at 1118–20.

        Thereafter, in State Farm Mut. Auto. Ins. v. Roach, the Florida Supreme

 Court unequivocally adopted the lex loci contractus rule for insurance contract

 disputes, but it did not address whether the rule specifically applies to insurance

 contracts involving real property. 945 So. 2d 1160, 1163 (Fla. 2006); see Rando v.

 Gov’t Emps. Ins., 556 F.3d 1173, 1176 (11th Cir. 2009). Although this question

 remains unsettled by the Florida Supreme Court, most district courts apply lex loci



 7   A federal district court sitting in diversity must apply the choice of law rules of the forum state.
     See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Thus, this Court applies
     Florida’s choice of law rules.
 8   Additionally, Defendant repeatedly states that the Policy covers properties across the country.
     (Id.). Plaintiff responds, “Following [Defendant’s] argument to its natural conclusion,
     [Defendant] is advocating for the application in this case of the law of each state in which it
     has a property. Such an unwieldy and chaotic application of law is unsupported by law or
     practice.” (Doc. 41, p. 14). The Court agrees.



                                                   10
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 11 of 18 PageID 800




 contractus to real property insurance contracts given Roach’s clear, albeit general,

 affirmation of the rule. See, e.g., Pierce v. Prop. & Cas. Ins. Co. of Hartford, 303

 F. Supp. 3d 1302, 1304–05 (M.D. Fla. 2017); Liberty Mut. Ins. v. Festival Fun

 Parks, LLC, No. 12-62212-CIV, 2013 WL 4496511, at *2–5 (S.D. Fla. Aug. 22, 2013)

 (collecting cases).

       “The lex loci contractus rule, ‘as applied to insurance contracts, provides

 that the law of the jurisdiction where the contract was executed governs the rights

 and liabilities of the parties in determining an issue of insurance coverage.’” Pierce,

 303 F. Supp. 3d at 1305 (quoting Roach, 945 So. 2d at 1163–64). “The

 determination of where a contract was executed is fact-intensive, and requires a

 determination of where the last act necessary to complete the contract was done.”

 Prime Ins. Syndicate, Inc. v. B.J. Handley Trucking, Inc., 363 F.3d 1089, 1092–

 93 (11th Cir. 2004) (internal quotations omitted). “The last act necessary to

 complete a contract is the offeree’s communication of acceptance to the offeror.”

 Id. Specifically, in the context of insurance contracts, the last act necessary to

 complete the contract is the insurer’s communication of acceptance of the

 insured’s offer to purchase insurance. Pierce, 303 F. Supp. 3d at 1305 (citing Sun

 Capital Partners, Inc. v. Twin City Fire Ins., No. 12-CV-81397, 2015 WL 4648617,

 at *2 (S.D. Fla. Aug. 5, 2015)).

       Here, the “last act” occurred when Plaintiff’s underwriter communicated

 binder to insure Defendant’s properties on December 5, 2019 at 9:26 A.M. via

 email. (Doc. 41-5). The email verified the effective date of coverage, confirmed the



                                           11
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 12 of 18 PageID 801




 existence of a contractual relationship between the parties, and attached the

 instant Policy. (Id.). Because this communication was made from Georgia, where

 Plaintiff’s underwriter was located at the time, the rule of lex loci contractus

 requires the application of Georgia law to this matter. (Doc. 41-4, ¶ 1).

        However, Defendant does not request transfer to a federal court in Georgia,

 and there is no reason to believe that the Northern District of Illinois is more

 familiar with Georgia law than this Court. In other words, this Court and the

 Northern District of Illinois are equally capable of applying Georgia law in this

 case, which weighs against transfer or dismissal.9

                5.      Plaintiff’s Choice of Forum

        Fifth, Defendant concedes that the Court must give considerable weight to

 Plaintiff’s choice of forum. Response Reward Sys., L.C. v. Meijer, Inc., 189 F. Supp.

 2d 1332, 1339 (M.D. Fla. 2002). In other words, the Eleventh Circuit follows the

 “first-to-file rule,” which favors the forum of the first-filed suit where competing

 actions involving the same parties and the same issues exist. Laskaris v. Fifth


 9   Defendant’s reply acknowledges that the “last act” occurred in Georgia upon Plaintiff’s
     underwriter’s communication of acceptance of Defendant’s offer to purchase insurance. (Doc.
     42, pp. 8–9). Yet Defendant does not complete the analysis, refraining from the conclusion
     that Georgia law applies to this case. Instead, it merely states that “Florida law does not and
     will not apply” without articulating why the application of Georgia law warrants transfer to
     Illinois.

     Defendant also includes an “aside” about Plaintiff’s Terms of Use on its Customer Care Center
     website, which requires controversies to be resolved via arbitration in Chicago under Illinois
     law. (Doc. 40, p. 8). The Court notes that this case does not arise out of or relate to Plaintiff’s
     online services. Rather, this case concerns the parties’ rights under the Policy at issue. Plaintiff
     notes that Defendant’s argument “suggests that if a multinational company puts a forum
     clause in any contract it enters into, that clause necessarily governs all suits involving that
     company from that point on, even for entirely unrelated matters and lines of business. There
     is absolutely no support for this position.” (Doc. 41, p. 11 n.5). The Court concurs.



                                                   12
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 13 of 18 PageID 802




 Third Bank, 962 F. Supp. 2d 1297, 198–99 (S.D. Fla. 2013); Glasgo v. Uber Techs.,

 Inc., No. 8:19-cv-97, 2019 WL 1998326, at *1 (M.D. Fla. May 3, 2019). The Court

 only disregards the plaintiff’s choice of forum and transfers or dismisses the case

 if “considerations of convenience, cost, judicial economy, and expeditious

 discovery and trial process” clearly outweigh its selection. Response Reward Sys.,

 189 F. Supp. 2d at 1339 (citing Oakes v. Whitten, 685 F. Supp. 1228, 1229 (M.D.

 Fla. 1988)); see Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 260 (11th Cir.

 1996) (“The plaintiff’s choice of forum should not be disturbed unless it is clearly

 outweighed by other considerations.” (citation omitted)); see also Manuel, 430

 F.3d at 1135 (stating that, in determining whether a district court abused its

 discretion to hear a declaratory judgment action, departure from the first-to-file

 rule is only warranted when the party objecting to jurisdiction in the first-filed

 forum demonstrates “compelling circumstances”).

        Defendant argues that “compelling circumstances” exist that “clearly

 outweigh” Plaintiff’s choice of forum: namely, Defendant believes that Plaintiff

 engaged in forum shopping. (Doc. 40, pp. 11–12). In support of this contention,

 Defendant states that Plaintiff took the “unprecedented” step of suing an insured

 over a pandemic-related claim in Florida instead of its “home” state, that Plaintiff

 filed this action shortly after denying Defendant’s claim, that Plaintiff “snap

 removed” Defendant’s Illinois state action, and that Defendant is the “natural

 plaintiff.” (Id. at pp. 11–13).




                                         13
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 14 of 18 PageID 803




         Defendant’s position that Plaintiff only wanted to “beat” it in the race to the

 courthouse is, at best, speculative. It is not unusual for Plaintiff, as an insurer, to

 seek declaratory judgment as to its obligations to Defendant under the Policy,

 which would inform Plaintiff of its duties to Defendant and its other insureds. See

 Fed. Reserve Bank of Atlanta v. Thomas, 220 F.3d 1235, 1246 n.11 (11th Cir. 2000)

 (“Declaratory judgment actions are routinely used by potential litigants to

 anticipate each others’ [sic] claims.”). Nor does Plaintiff’s selection of this forum

 over the Northern District of Illinois appear suspect; it seems logical for Plaintiff,

 who regularly conducts business in Florida, to sue Defendant, a Florida limited

 liability company with its principal place of business in Florida, in this Court. In

 fact, the prompt timing of the suit may indicate that Plaintiff filed this action with

 the good faith intention of ascertaining its responsibilities under the Policy, and

 monitoring Illinois’ electronic docket for a competing lawsuit does not appear

 innately suspicious or procedurally improper. Defendant’s self-ascribed position

 as the “natural plaintiff” is inapposite given the lack of clear evidence of procedural

 fencing.10


 10   Defendant cites to a Sixth Circuit case for the proposition that “Courts take a dim view of
      declaratory plaintiffs who file their suits mere days or weeks before the coercive suits filed by
      a ‘natural plaintiff’ and who seem to have done so for the purpose of acquiring a favorable
      forum.” AmSouth Bank v. Dale, 386 F.3d 763, 788–89 (6th Cir. 2004). In that case, receivers
      for various insurance companies sought to recover embezzled funds from the banks used by
      the embezzler in his money-laundering scheme. Id. at 770. The court found that the banks
      participated in settlement negotiations and affirmatively represented their willingness to
      settle “to lull the Receivers into believing that amicable negotiation was still possible” before
      filing its declaratory action to secure their choice of forum. AmSouth, 386 F.3d at 790; see also
      Malibu Boats, LLC v. Marine Power Holding, LLC, No. 3:14-CV-152, 2015 WL 3626997, at *3
      (E.D. Tenn. June 9, 2015) (discarding the first-to-file rule where the parties were engaged in
      negotiations when the plaintiff terminated its purchase order for certain engines and filed suit



                                                   14
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 15 of 18 PageID 804




       Moreover, even if Plaintiff did initiate this case solely in anticipation of

 litigation, the Court is not required to transfer the action. See Manuel, 430 F.3d at

 1135 (“Even if a court finds that a filing is anticipatory, this consideration does not

 transmogrify into an obligatory rule mandating dismissal.”); Nat’l Tr. Ins., 223 F.

 Supp. 3d at 1247 (“Eleventh Circuit precedent does not require the Court to

 transfer or dismiss a declaratory judgment action when such action was filed

 anticipatorily.”). Thus, given that other factors weigh against transfer or dismissal,

 as previously discussed, Plaintiff’s choice of forum maintains its priority.

               6.      The Interests of Justice

       Defendant argues that Plaintiff’s prior opposition of its motion to set aside

 the Clerk’s Entry of Default, filed in this Court, is “nothing short of egregious.”

 (Doc. 17; Doc. 40, p. 13). Defendant does not cite to any legal authority for this

 contention, and Plaintiff’s previous filing is procedurally proper.

       Defendant also argues that the Court should abstain from hearing this case

 under the Wilton/Brillhart doctrine. (Doc. 40, pp. 14–17). Under this doctrine,

 abstention may be appropriate “‘where another suit is pending in a state court

 presenting the same issues, not governed by federal law, between the same


    on the same day); Sustainable Low Maint. Grass, LLC v. Cutting Edge Sols., LLC, No. 14-cv-
    11894, 2014 WL 4656627, at *4 (D. Mass. Sept. 15, 2014) (dismissing the declaratory action
    because the plaintiff represented that it would engage in negotiations before filing suit,
    causing the defendant to forego filing); Sunrise Senior Living, Inc. v. APB, Inc., No. 06-80674,
    2006 WL 2852853, at *3 (S.D. Fla. Oct. 3, 2006) (filing suit after receiving notice of
    defendant’s intent to litigate “just hours shy of the announced litigation deadline” to “avoid
    the usual nondiverse situation of a broker suing both the seller and the buyer involved in a
    deal from which the broker claims to have been wrongfully excluded”). No such conduct
    occurred here: the parties were not engaged in negotiations, and there is no indication that
    Plaintiff received notice of Defendant’s intent to litigate before filing this action.



                                                15
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 16 of 18 PageID 805




 parties’” upon the consideration of nine factors. Ameritas Variable Life Ins. v.

 Roach, 411 F.3d 1328, 1330 (11th Cir. 2005) (quoting Billhart v. Excess Ins. Co. of

 Am., 316 U.S. 491, 494 (1942)). Not only does Defendant fail to expound upon

 these nine factors, but also there is no parallel state court action. Plaintiff removed

 the Illinois state court action to the Northern District of Illinois, and neither

 Defendant’s grievance as to this “snap removal” nor the pending motion for

 remand in the Northern District of Illinois change the fact that, currently, no state

 court action exists. See, e.g., Fed. Reserve Bank of Atlanta, 220 F.3d at 1247 (“It is

 an abuse of discretion, however, to dismiss a declaratory judgment action in favor

 of a state court proceeding that does not exist.”); Regions Bank v. Commonwealth

 Land Title Ins., No. 11-23257-CIV, 2012 WL 1135844, at *4 (S.D. Fla. Apr. 4, 2012)

 (stating that the Wilton/Brillhart abstention doctrine does not apply if there is no

 parallel state court action and that, consequently, the court does not need to

 analyze the nine factors); Phil. Indem. Ins. v. Allied Mortg. & Fin. Corp., No. 10-

 61849-CIV, 2011 WL 13214121, at *2 (S.D. Fla. May 9, 2011) (stating that

 consideration of the nine factors is secondary to the “threshold inquiry” of whether

 a parallel state court proceeding exists).

       Defendant does not address trial efficiency, but Plaintiff argues that the

 Federal Court Management Statistics, issued by the Administrative Office of the

 United States, demonstrate that cases in this Court proceed to trial and to

 disposition faster, on average, than cases in the Northern District of Illinois. (Doc.




                                              16
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 17 of 18 PageID 806




 41, pp. 15–16; Doc. 41-10). Upon review of these statistics,11 judicial expediency

 weighs against transfer or dismissal because, at the very least, there is no

 “significant difference” in congestion.12 Nat’l Tr. Ins., 223 F. Supp. 3d at 1247

 (quoting Speed Trac Techs., Inc. v. Estes Express Lines, Inc., 567 F. Supp. 2d 799,

 805 (M.D.N.C. 2008) (“Courts require a significant difference between districts

 before finding that congestion merits transfer.”)).

                 7.      Other Equitable Factors

         Finally, the Court briefly considers the factors that Defendant failed to raise.

 The locus of operative facts is “the site of events from which the claim arises,”

 which, in the context of insurance disputes, is either where the contract was made

 or issued or where the insurer denied coverage. Nat’l Tr. Ins., 223 F. Supp. 3d at

 1245–46 (internal quotations omitted). Here, as mentioned previously, Plaintiff

 issued the Policy in Georgia, and negotiations occurred in Georgia and Florida.

 Plaintiff’s claims handler denied Defendant’s claim in Texas. Florida is not the


 11   The statistics are as follows for June 2020: the median time from filing to disposition was 11.2
      months in the Northern District of Illinois and 5.8 months in this Court; the median time from
      filing to trial was 41.3 months in the Northern District of Illinois and 26.2 months in this
      Court; caseload per judge was 434 total filings and 712 pending cases in the Northern District
      of Illinois and 703 total filings and 567 pending cases in this Court; and the number of civil
      cases over three years old was 1,282 in the Northern District of Illinois and 438 in this Court.
      (Doc. 41-10).

 12   Defendant’s improper reply asserts that these statistics deserve “minimal” weight because
      “[t]here is no updated data evaluating pace of litigation in a pandemic” and “[f]ewer pending
      cases in the Middle District of Florida does not mean those cases will move more quickly than
      the facts permit.” (Doc. 42, pp. 6–7). This may be true, but Defendant misses the point: unless
      there is a significant difference in efficiency between districts, this factor weighs against
      transfer or dismissal. Even if the Court disregards these statistics, there is still no evidence
      that the congestion in this Court warrants transfer to the Northern District of Illinois. If
      anything, the statistics only bolster the Court’s decision to retain the case because it seems
      that the Northern District of Illinois is more congested.



                                                  17
Case 6:20-cv-01295-PGB-EJK Document 54 Filed 03/04/21 Page 18 of 18 PageID 807




 locus of all operative facts, but it is clear that Illinois is not the locus of any

 operative facts. See id. Process is available to compel the attendance of unwilling

 witnesses, and there is no indication of a disparity of means between the parties.

 Thus, these factors are neutral and weigh against transfer or dismissal.

 IV.   CONCLUSION

       For these reasons, it is ORDERED AND ADJUDEGD that Defendant’s

 Motion to Dismiss or Stay, and Transfer (Doc. 40) is DENIED.

       DONE AND ORDERED in Orlando, Florida on March 4, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                         18
